FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit

                      UNITED STATES COURT OF APPEALS                  July 15, 2016
                                                                 Elisabeth A. Shumaker
                                   TENTH CIRCUIT
                                                                     Clerk of Court


 UNITED STATES OF AMERICA,

          Plaintiff - Appellee,
 v.                                                     No. 16-2059
 KEVIN FOLSE,                               (D.C. Nos . 1:16-CV-00196-JB/WPL
                                                 and 1:15-CR-02485-JB-1)
          Defendant - Appellant.                          (D.N.M.)



                              ORDER AND JUDGMENT *


Before GORSUCH, BALDOCK, and McHUGH, Circuit Judges.


      Defendant Folse stands convicted of federal offenses related to carjacking and

gun possession. His sentencing hearing is currently scheduled for July 19, 2016. In

an order dated March 31, 2016, the district court explained to Defendant Folse why

his § 2255 petition was premature and dismissed his petition without prejudice. For

the reasons stated in that court’s order, Defendant’s appeal from the dismissal

thereof is similarly premature. Accordingly, we deny Defendant a certificate of

appealability, deny any outstanding motions as moot, and dismiss the appeal.




      *
        This order is not binding precedent except under the doctrines of law of the
case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
APPEAL DISMISSED.

                    Entered for the Court,


                    Bobby R. Baldock
                    United States Circuit Judge




                      2